      Case 1-20-40388-cec   Doc 38   Filed 04/17/20    Entered 04/17/20 13:48:25




UNITED STATES BANKRUPTCY COURT                        Hearing date: May 19, 2020
EASTERN DISTRICT OF NEW YORK                          Hearing time: 12:00 p.m.
-------------------------------------------x
In re:                                                Case No. 20-40388 cec
                                                      Chapter 13
       Loyce Tamisi,                                  AMENDED
                                                      NOTICE OF MOTION TO
                          Debtor.                     ENTER INTO LOSS
-------------------------------------------x          MITIGATION

       PLEASE TAKE NOTICE that upon the annexed Application dated April

2, 2020 of Loyce Tamisi, by her attorney, Allan R. Bloomfield, the

undersigned will move this Court before the Honorable Carla E. Craig on the

19th day of May 2020 at 12:00 p.m., at the United States Bankruptcy Court,

Eastern District of New York, located at 271-C Cadman Plaza East,

Courtroom 3529, Brooklyn, New York 11201 for an Order to enter into loss

mitigation between the debtor and Wilmington Savings Society, FSB, d/b/a

Christina Trust regarding the debtor s property located at 1350 Pinson

Street, Far Rockaway, New York 11691, and for such other and further relief

as may seem just and proper.

       Responses to be received by Chambers with copy to the undersigned

no later than three (3) days prior to the Hearing date set forth above.

Dated: April 17, 2020                          /s/ Allan R. Bloomfield
                                               ___________________________
                                               Allan R. Bloomfield, Esq.
                                               Attorney for Debtor
                                               118-21 Queens Blvd., #617
                                               Forest Hills, New York 11375
                                               (718) 544-0500

TO:
    Case 1-20-40388-cec   Doc 38   Filed 04/17/20   Entered 04/17/20 13:48:25




RAS Boriskin, LLC
900 Merchants Concourse, Suite 310
Westbury, New York 11590

Michael J. Macco, Esq.
2950 Express Drive South
Suite 109
Islandia, New York 11749

Office of the U.S. Trustee
201 Varick Street, Suite 1006
New York, New York 10014
     Case 1-20-40388-cec    Doc 38    Filed 04/17/20    Entered 04/17/20 13:48:25




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
                                                       Case No. 20-40388 cec
In re:                                                 Chapter 13

         Loyce Tamisi,

                          Debtor.
------------------------------------------------x

                            CERTIFICATE OF SERVICE

         I, Allan R. Bloomfield, a member in good standing of the Bar of the

State of New York, and an attorney admitted to practice before this Court,

among others, hereby certify that on April 17, 2020, I caused a true copy of

the AMENDED NOTICE OF MOTION TO ENTER INTO LOSS

MITIGATION to be served upon the Chapter 13 case trustee Michael J.

Macco by internet transmittal as per his request and by U.S. mail, postage

pre-paid, on the following parties:

RAS Boriskin, LLC
900 Merchants Concourse, Suite 310
Westbury, New York 11590

Office of the U.S. Trustee
201 Varick Street, Suite 1006
New York, New York 10014

Dated:     April 17, 2020
                                              /s/ Allan R. Bloomfield

                                              Allan R. Bloomfield
